Tilghman C. J.
delivered the opinion of the Court. In this case the Court of. Common Pleas left it to the jury to presume a deed, of the existence of which there Was no other evidence than a recital in the patent to William Hiorn, under Whom the plaintiff claims: and the presumption was set up against the defendant, who derived title from the Commonwealth,/jrior to the date of the patent. That such recital alone was not. sufficient evidence, was decided by this Court, in the case of Penrose v. Griffith, and the principle has been recognised in other, cases. I should be glad to lay hold of an^ circumstance to warrant a presumption: but there appears to be nothing to rest on in this case. The possession has been adverse; nor was there evidence of payment of taxes, nor any single circumstance to strengthen the naked recital in the patent. The case cannot, therefore, be distinguished from Penrose v. Griffith. The judgment must, therefore, be reversed, and a venire facias dé novo awarded.
Judgment reversed, and a venire facias de novo awarded.